16‐2583‐cr 
United States v. Katsman 
                                                  
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 

                                     August Term 2018 

           (Argued:  September 20, 2018                Decided: October 10, 2018) 
                               Docket No. 16‐2583‐cr 

                                                                    

                               UNITED STATES OF AMERICA, 
                                                   Appellee, 
 
                                           ‐ against ‐ 

                                         IGOR KATSMAN,  
                                                           Defendant‐Appellant. 

                                                                    

                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                        FOR THE EASTERN DISTRICT OF NEW YORK 
                                           
Before: 
               CHIN and LOHIER, Circuit Judges, and KEENAN, District Judge.* 
 
               Appeal from an order of the United States District Court for the 

Eastern District of New York (Johnson, J.), denying the governmentʹs motion 

pursuant to Rule 35 of the Federal Rules of Criminal Procedure for a reduction of 



        *      Judge John F. Keenan, of the United States District Court for the Southern 
District of New York, sitting by designation. 
sentence.  Defendant‐appellant contends that, in denying the motion, the district 

court erred by applying an incorrect legal standard and improperly considering 

sentencing factors under 18 U.S.C. § 3553(a).    

             AFFIRMED. 
                                                            

                          MICHAEL H. WARREN, Assistant United States Attorney 
                              (Emily Berger, Assistant United States Attorney, 
                              on the brief), for Richard P. Donoghue, United 
                              States Attorney for the Eastern District of New 
                              York, Brooklyn, New York, for Appellee. 
                           
                          DONNA ALDEA (Alexander Klein, on the brief), Barket 
                              Marion Epstein & Kearon LLP, Garden City, New 
                              York, for Defendant‐Appellant. 
                                                           

PER CURIAM: 

             Defendant‐appellant Igor Katsman appeals from an order of the 

district court entered July 12, 2016, denying, without explanation, the 

governmentʹs motion pursuant to Rule 35(b) of the Federal Rules of Criminal 

Procedure for a reduction of sentence.  By order entered July 18, 2017, we 

remanded the case to permit the district court to explain its decision.  The district 

court did so, issuing a seven‐page order on August 11, 2017.  This appeal was 




                                           2 
 
thereafter reinstated.  We assume the partiesʹ familiarity with the underlying 

facts, procedural history, and issues on appeal. 

                                  BACKGROUND 

             On November 17, 2010, Katsman pleaded guilty in the Eastern 

District of New York (ʺEDNYʺ), pursuant to a plea agreement with the United 

States Attorneyʹs Office for the Eastern District of New York (ʺUSAO‐EDNYʺ), to 

charges related to his role in a fraudulent check‐cashing scheme.  Katsman was 

sentenced principally (Block, J.) to 84 monthsʹ imprisonment.   

             He thereafter moved to withdraw his guilty plea or, alternatively, 

for resentencing before a different judge.  The district court denied the motion to 

withdraw the guilty plea but granted the request for resentencing before a 

different judge.  The case was reassigned (Johnson, J.).  Katsman was resentenced 

on November 30, 2012, to a total of 120 monthsʹ imprisonment.  Katsman 

appealed, and by summary order entered January 13, 2014, this Court affirmed 

his sentence.  United States v. Katsman, 551 F. Appʹx 601 (2d Cir. 2014). 

             In 2013, the Federal Bureau of Investigation and United States 

Attorneyʹs Office for the Southern District of New York (ʺUSAO‐SDNYʺ) 

approached Katsman about cooperating in a separate case pending in the 



                                          3 
 
Southern District of New York (ʺSDNYʺ) related to a no‐fault insurance fraud 

scheme and various investment frauds.  See United States v. Zemlyansky, 945 F. 

Supp. 2d 438 (S.D.N.Y 2013).  Katsman proffered on several occasions in 2013 

and mid‐2014, and again in January 2015.   

            On February 11, 2015, the government entered into a joint EDNY‐

SDNY cooperation agreement with Katsman, pursuant to which the government 

agreed to make a Rule 35 motion in the EDNY to reduce Katsmanʹs sentence if 

Katsman provided substantial assistance in ongoing matters.  In connection with 

that agreement, Katsman was required to plead guilty to uncharged criminal 

conduct in the SDNY.  Katsman pleaded guilty to a nine‐count information in the 

SDNY on February 11, 2015.     

            On January 29, 2016, the USAO‐EDNY filed a letter motion pursuant 

to Rule 35(b) in the EDNY, requesting that Katsman be resentenced based on his 

substantial assistance in the prosecutions in the SDNY.   

            On January 29, 2016, the parties also appeared before the district 

court in the EDNY for a hearing on the Rule 35 motion.  The parties informed the 

court that Katsman had pleaded guilty in the SDNY, and that the charges in the 

SDNY were based entirely on information that Katsman had voluntarily 



                                         4 
 
provided during proffer sessions.  The matter before the EDNY was then 

adjourned pending Katsmanʹs sentencing in the SDNY. 

             On June 7, 2016, the USAO‐EDNY alerted the district court in the 

EDNY that Katsman had been sentenced in the SDNY (Batts, J.).  Although he 

had faced a sentence of up to 125 yearsʹ imprisonment, due to his substantial 

cooperation, which included testifying in two trials, Katsman received a sentence 

of time served.   

             On June 7, 2016, the USAO‐EDNY renewed its Rule 35(b) motion to 

reduce Katsmanʹs sentence in the EDNY.  On July 12, 2016, the district court 

issued its order consisting of a minute entry summarily denying the motion.  As 

noted, following Katsmanʹs appeal and a remand from this Court, see United 

States v. Katsman, No. 16‐2583 (2d Cir.  July 18, 2017) (order granting motion to 

remand), the district court issued its decision, which it sealed (ʺOp.ʺ), along with 

a summary of its reasoning on the publicly available docket: 

             The decision to reduce a sentence pursuant to a 
             Rule 35(b) motion is discretionary.  In light of Mr. 
             Katsman having already received the benefit of his 
             cooperation [in the SDNY], his lies to this Court, his 
             continued commission of the same criminal conduct 
             while on pre‐sentencing release, his personal 
             involvement in the Zemlyansky‐Danilovich 
             conspiracy, the nature of the instant underlying 

                                          5 
 
             crimes, and the undersignedʹs consideration of the 
             3553(a) factors, this Court denies the Governmentʹs 
             motion.  A 120‐month sentence, the middle of the 
             guidelines range, remains sufficient but not greater 
             than necessary to comply with the purposes of 
             Section 3553(a).  As such, the Governmentʹs . . . 
             Motion for Reconsideration as to Igor Katsman . . . is 
             denied and Mr. Katsmanʹs original sentence stands. 
              
D. Ct. Dkt. No. 103.  This appeal was reinstated, and the parties submitted 

supplemental briefing. 

                                   DISCUSSION 

               In seeking reversal of the district courtʹs denial of the governmentʹs 

Rule 35 motion, Katsman argues that (1) ʺRule 35(b) motions require a two‐step 

analysis ‐‐ but the District Court conflated these discrete steps into one,ʺ and (2) 

the district court should not have considered the § 3553(a) factors in determining 

whether to reduce Katsmanʹs sentence.  Def.‐Appellantʹs Supp. Br. at 7‐8.  We are 

not persuaded as to either argument.   

             Rule 35(b)(2)(B) provides that on ʺthe governmentʹs motion made 

more than one year after sentencing, the court may reduce a sentence if the 

defendantʹs substantial assistance involved . . . information provided by the 

defendant to the government within one year of sentencing, but which did not 




                                          6 
 
become useful to the government until more than one year after sentencing.ʺ  Fed 

R. Crim. P. 35(b)(2)(B) (emphasis added).   

             We agree with Katsman that, in deciding a Rule 35(b) motion, a 

district court makes two inquiries.  First, it must determine whether the 

defendant in fact provided substantial assistance.  Second, if so, it must then 

determine what, if any, reduction in sentence is warranted.  United States v. Tadio, 

663 F.3d 1042, 1047‐48 (9th Cir. 2011); United States v. Park, 533 F. Supp. 2d 474, 

476 (S.D.N.Y. 2008). 

             As to Katsmanʹs first challenge, we are not persuaded that the 

district court improperly conflated the two steps.  In fact, the district court 

disposed of the first inquiry, as it concluded that ʺKatsman clearly provided 

substantial assistance.ʺ  Op. at 5.  The court then proceeded to the second 

inquiry, explaining that, in light of the circumstances of this case, including, inter 

alia, that Katsman had already received the benefit of his cooperation in the 

SDNY, he continued to engage in criminal activity while on presentence release, 

and he lied to the court with respect to his substantial additional criminal 

conduct, ʺ[a] 120‐month sentence, the middle of the guidelines range, remains 

sufficient but not greater than necessary to comply with the purposes of Section 



                                           7 
 
3553(a).ʺ  D. Ct. Dkt. No. 103; see also Op. at 7 (same).  Katsmanʹs claim that the 

district court ʺmerged Step One with Step Twoʺ in denying the motion to reduce 

his sentence is therefore unavailing; the district court properly recognized that 

Katsman had provided the government with substantial assistance, and only 

then proceeded to consider whether to reduce his sentence, declining to do so in 

the circumstances of this case.  

             As to Katsmanʹs second challenge, this Court has not yet addressed 

whether a court may consider the 18 U.S.C. § 3553(a) factors in determining the 

extent, if any, of a sentence reduction pursuant to a Rule 35(b) motion.  Nothing 

in the text of the rule, however, precludes the court from considering factors in 

addition to a defendantʹs substantial assistance in deciding whether to reduce a 

sentence, and, if so, to what extent.  See Fed. R. Crim. P. 35(b)(1) (ʺ[T]he court may 

reduce a sentence if the defendant . . . provided substantial assistance.ʺ).  The 

only limit to the courtʹs discretion under Rule 35(b) is the requirement that the 

defendant provide ʺsubstantial assistanceʺ if he is to receive any benefit for his 

cooperation.  Id. (emphasis added). 

             Furthermore, we are not persuaded by Katsmanʹs claim that any 

determination as to the extent of a reduction, if any, should be based solely on 



                                          8 
 
the fact that the defendant provided the government with substantial assistance.  

The use of ʺmayʺ in Rule 35 implies discretion, and discretion can best be 

exercised by considering the various sentencing factors.  Moreover, Section 

3553(a) requires that courts ʺimpose a sentence sufficient, but not greater than 

necessary,ʺ and that they consider the statutory factors ʺin determining the 

particular sentence to be imposed.ʺ  18 U.S.C. § 3553(a).  Section 3553(a) does not 

limit the consideration of those factors to the original sentencing decision, nor 

does it prohibit courts from considering them during a resentencing proceeding.  

See Park, 533 F. Supp. 2d at 477.   

             Indeed, to read Rule 35(b) as requiring the court to resentence a 

defendant, considering only substantial assistance in isolation from other factors, 

ʺleaves too little discretion for the court to exerciseʺ in determining whether a 

reduced sentence is warranted or prudent under the circumstances.  United States 

v. Manella, 86 F.3d 201, 204‐05 (11th Cir. 1996).  A defendantʹs circumstances may 

change post‐sentencing in such a way as to have a bearing on the 

appropriateness of his sentence.  A deterioration in a defendantʹs health, for 

example, may weigh in favor of a greater reduction, see, e.g., Park, 533 F. Supp. 2d 

at 476‐77, while additional criminal behavior, for example, would weigh in favor 



                                          9 
 
of a smaller reduction.  We are therefore not persuaded that the district court 

erred in considering the § 3553(a) factors in step two in deciding whether to 

reduce Katsmanʹs sentence in light of his cooperation.   

            Accordingly, we agree that the district court applied the proper two‐

step test in evaluating the Rule 35(b) motion and did not err in considering the 

§ 3553(a) factors in concluding that Katsmanʹs original sentence should stand. 

            We have considered Katsmanʹs remaining arguments and find them 

to be without merit.  Accordingly, we AFFIRM the district courtʹs order. 

                                       




                                          10